Stevens, J.
(dissenting).
I do not place the same interpretation upon the declaration and the testimony in this case as do my Associates. In one portion of the declaration plaintiff claims damages from the defendant company for letting the water accumulate above the railroad track in such way as to flood the lands of the plaintiff situated on the upper side of the railroad right of way. In another portion of the declaration plaintiff complains that the railroad company by an opening under the track has permitted the waters from above the *339right of way to run under the track and onto plaintiff’s lands helow, and thereby to wash and otherwise damage these lands situated below the track. The same lands are involved in this suit, and if the plaintiff can in the same declaration recover damages for water that stands above the track and for water that flows under the track onto the lands helow them he has a. sure shot in this case, and most any man owning lands through which the railroad right of way runs could file a similar action. In other- words, it is a case where the plaintiff in one declaration complains that 'the defendant did not have a sufficient culvert or opening to drain off the waters, and yet cam-plains that too much water comes .through the openings or culvert, which the railroad company is in fact maintaining. If the plaintiff can maintain successfully this suit without electing one of the two grounds of complaint, then the defendant must stoically and fatefully resign itself to the conclusion, “I am damned if I do and damned if I don’t.”